72 So.3d 183 (2011)
Cynthia Lee BIGGS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-0496.
District Court of Appeal of Florida, First District.
August 24, 2011.
Rehearing Denied October 26, 2011.
Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney General, and Therese A. Savona, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Carter, 23 So.3d 798 (Fla. 1st DCA 2009).
BENTON, C.J., CLARK, and MARSTILLER, JJ., concur.